Citation Nr: 1207054	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-46 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral foot ulcers, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in February 2009, and the RO issued a statement of the case dated in November 2009.  The Veteran submitted a substantive appeal in November 2009.

In the Veteran's substantive appeal, he requested a personal hearing before the Board to be held at his local RO.  The Veteran subsequently withdrew his request in September 2011.  Therefore, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e) (2011).

The Veteran, in an October 2008 statement, contends that he can no longer work in part due to his physical condition, hearing, and diabetes mellitus.  That matter is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss and a bilateral foot disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 2003, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus; the Veteran did not file a notice of disagreement and the claim became final.

2.  The evidence received since the May 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  A May 2003 RO decision that denied entitlement to service connection for diabetes mellitus is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the May 2003 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA also must provide some assistance a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  In this regard, the Board finds that letters dated in August, September, and October  2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In terms of the Veteran's new and material claim, the Board observes that the September 2008 letter specifically notified the Veteran that his claim of entitlement to service connection for diabetes mellitus had previously been denied on the basis that there was no evidence to show that the condition was incurred in or aggravated by service.  The letter stated that the Veteran needed to submit new and material evidence in support of his claim that related to that fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The September 2008 letter was sent prior to the initial adjudication of the Veteran's claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition to the foregoing, the Board observes that the Veteran's private and VA outpatient records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The RO requested the Veteran's service records from the National Personnel Records Center (NPRC).  The Veteran's service records, however, could not be obtained.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his diabetes mellitus claim.  However, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's application to reopen his claim for diabetes mellitus.  Therefore, any questions as to the appropriate disability ratings or effective dates to be assigned to this claim are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's diabetes mellitus claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service connection for diabetes mellitus. The Veteran originally filed a claim for diabetes mellitus that was denied by VA in May 2003.  The Veteran did not appeal that decision and it became final.  38 C.F.R. §§ 20.302(a), 20.1103 (2011).  The Board must address the issue of whether new and material evidence has been received because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At that time of the previous decision, the RO found that the Veteran had been diagnosed with diabetes mellitus type II, but found that there was no evidence to show that diabetes mellitus was incurred in or aggravated by the Veteran's period of active service. 

Since May 2003, the Veteran's claims file contains VA treatment records and statements submitted by the Veteran in connection with the claim.  The medical records note that the Veteran carries a current diagnosis of diabetes mellitus type II and that he has been prescribed insulin for that condition.  Those records, however, do not contain evidence indicating that diabetes mellitus had its onset in service or was aggravated by the Veteran's active military service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence associated with the claims file since the May 2003 RO decision consists of VA treatment records and statements submitted by the Veteran in connection with the claim.  That evidence is new evidence, in that it was not previously physically of record at the time of the May 2003 decision.  However, the evidence is not material evidence because it basically reiterates the Veteran's prior contentions already of record and is therefore cumulative.  That evidence shows that the Veteran has current diagnoses related to diabetes mellitus, but does not link diabetes mellitus to the Veteran's service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (2011); Cornele v. Brown, 6 Vet. App. 59 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as a medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf that his diabetes mellitus is related to his military service.  Specifically, the Veteran contends that he had diabetes mellitus prior to service, as a childhood disease, and that condition was noted prior to enlistment.  He contends that his military service aggravated that condition.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (2010). 

The Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his diabetes mellitus and his military service are duplicative of the evidence of record at the time of the May 2003 rating decision.  Further, lay persons are not competent to offer medical opinions or diagnoses and that evidence does not provide a basis on which to reopen a claim of service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, the Board finds that the evidence added to the record since May 2003 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, that evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

Accordingly, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for diabetes mellitus and the Veteran's claim is not reopened.  The appeal is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for diabetes mellitus has not been received, and the appeal is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's foot and hearing loss claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

First, with respect to the Veteran's claim for bilateral foot ulcers, the Board notes that the Veteran, in an October 2008 statement, reported that he was treated for his feet when he was a guard for prisoners of war in Fort Sill, Oklahoma.  He claimed that he was treated for both feet at the same facilities that treated the prisoners.  While the RO found that the Veteran's service medical records were unavailable, records of the Veteran's treatment at a prison facility at Fort Sill, Oklahoma, may have been kept separately from his service file.  Prior to adjudicating this claim, a search for medical records at facilities that treated prisoners of war in Fort Sill, Oklahoma, during the Veteran's service dates should be undertaken.  The Board notes that once the Veteran identifies potential records, those records should be requested.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file, and updated VA records should be obtained as well.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA must obtain outstanding VA and must request outstanding private records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

With respect to the Veteran's hearing loss claim, the Board notes that the Veteran was afforded a VA examination dated in November 2008.  Based on the Veteran's military specialty, noise exposure was conceded.  The Veteran was diagnosed with bilateral hearing loss for VA purposes.  However, the examiner stated that an opinion regarding etiology could not be provided without resort to mere speculation.  The examiner stated that there were no service medical records showing any hearing examinations and that the Veteran had diabetes mellitus, which was known to have a greater incidence of hearing impairment.  

The Board finds that the opinion regarding etiology offered by the November 2008 examiner is inadequate.  The November 2008 examiner provided very little rationale to justify not providing a nexus opinion without resorting to mere speculation.  Therefore, the Board finds that this matter should be remanded, and that upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Specifically with respect to hearing loss, it is noted that certain chronic disabilities, such as organic diseases of the nervous system, to include high frequency sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011); Palczewski v. Nicholson, 21 Vet. App.  174 (2007).

In addition, service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Finally, the Board notes that the Veteran's service medical records could not be obtained and the Board has a heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him since service for hearing loss and bilateral foot ulcers, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

	2.   Conduct a search of medical facilities that treated prisoners of war at Fort Sill, Oklahoma, from 1944 to 1946, for records of treatment of the Veteran's feet.

3.  Obtain updated treatment records from VA, including the Bay Pines VA Medical Center.  

4.  Arrange for the Veteran to undergo a VA audiometric examination to determine the nature and etiology of his current bilateral hearing loss.  The examiner must review the claim file and must note that review in the examination report.  The examiner must discuss the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

a)  Provide a comprehensive history and diagnosis of the Veteran's bilateral hearing loss.  This history should include a review the Veteran's medical records and his own statements regarding his history of symptomatology of hearing loss.  

b)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss had its onset in service, within one year of service, or was otherwise caused by acoustic trauma experienced during service?  

c)  The examiner should comment on the likelihood that any of the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, recreational activities, or age-related issues.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that failure to cooperate by attending the requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2011); Connolly v. Derwinski, 1 Vet. App. 566 (1991).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


